Exhibit 99.1 FOR RELEASE: IMMEDIATELY Frank Leto, President, CEO FOR MORE INFORMATION CONTACT: 610-581-4730 Mike Harrington, CFO 610-526-2466 Bryn Mawr Bank Corp oration Reports Record Third Quarter Net Income of $9.4 Million, Strong Loan Growth Continues, Wealth Assets Approach $10 Billion BRYN MAWR, Pa., October 20, 2016 - Bryn Mawr Bank Corporation (NASDAQ: BMTC) (the “Corporation”), parent of The Bryn Mawr Trust Company (the “Bank”), today reported net income of $9.4 million and diluted earnings per share of $0.55 for the three months ended September 30, 2016, as compared to $8.9 million, or $0.52 diluted earnings per share for the three months ended June 30, 2016 and $7.5 million, or $0.42 diluted earnings per share, for the three months ended September 30, 2015. On a non-GAAP basis, core net income, which excludes certain non-core income and expense items, as detailed in the appendix to this earnings release, was also $9.4 million, or $0.55 diluted earnings per share for the three months ended September 30, 2016 as compared to $9.0 million, or $0.53 diluted earnings per share for the three months ended June 30, 2016 and $8.2 million, or $0.46 diluted earnings per share for the three months ended September 30, 2015. Management believes the core net income measure is important in evaluating the Corporation’s performance on a more comparable basis between periods. A reconciliation of this and other non-GAAP to GAAP performance measures is included in the appendix to this earnings release. “As we progress through 2016, with the backdrop of a sluggish economy and sustained low-interest rate environment, the Bank continues to perform well,” commented Frank Leto, President and Chief Executive Officer, continuing, “Despite this challenging backdrop, loan growth was strong during the third quarter, helping to offset a lower net interest margin.” Mr. Leto added, “During the first three quarters of this year, in addition to the near ten percent growth of our loan portfolio, we also saw an increase in our wealth assets of close to 20 percent. Both of these trends signal a promising outlook for the remainder of 2016, and we hope to carry this momentum into 2017.” Mr. Leto also noted, “In addition to these promising trends, we’re also very excited about the successes of several of the strategic initiatives we began last year. Our mortgage banking operation, which began ramping up toward the end of 2014, is now in full swing, with loan volumes up 14.9% for the first nine months of this year compared to the same period last year. Our new loan production office, located in Hershey, Pennsylvania, which has been able to leverage the wealth management relationships we’ve developed there since the 2011 Hershey merger, has seen a ten-fold increase in outstanding balances from $5.2 million as of September 30, 2015 to $52.2 million as of September 30, 2016. And lastly, our non-traditional commercial mortgage subsidiary, headquartered in Media, Pennsylvania, which began operations on October 1, 2015, is progressing well. With outstanding balances as of September 30, 2016 of $19.5 million, from clients in eleven states, we are confident that this specialized arm of the Bank will continue to flourish and produce positive results to our bottom line.” On October 20, 2016, the Board of Directors of the Corporation declared a quarterly dividend of $0.21 per share, payable December 1, 2016 to shareholders of record as of November 2, 2016. SIGNIFICANT ITEMS OF NOTE Results of Operations – Third Quarter 201 6 Compared to Second Quarter 201 6 ● Net income for the three months ended September 30, 2016 was $9.4 million, as compared to $8.9 million for the three months ended June 30, 2016. Largely accounting for the increase in net income was a $570 thousand decrease in impairment of mortgage servicing rights (“MSR”s), a $576 thousand decrease in salaries and wages, a $311 thousand increase in other operating income and a $464 thousand decrease in income tax expense. These improvements were partially offset by a $967 thousand increase in provision for loan and lease losses (the “Provision”), a $331 thousand decrease in fees for wealth management services and a $463 thousand increase in other operating expense. 2 ● Net interest income for the three months ended September 30, 2016 was $26.7 million, an increase of $90 thousand from $26.6 million for the three months ended June 30, 2016. Average loans and leases for the three months ended September 30, 2016 increased by $64.3 million from the three months ended June 30, 2016, however, the tax-equivalent yield earned on loans decreased by 13 basis points over the same period. ● The tax-equivalent net interest margin of 3.71% for the third quarter of 2016 decreased 10 basis points from 3.81% for the second quarter of 2016. The decrease was primarily the result of a 13 basis point decrease in tax-equivalent yield earned on loans, coupled with a 3 basis point increase in tax-equivalent rate paid on deposits, partially offset by a 2 basis point decrease in rate paid on borrowings. The contribution of fair value mark accretion to the tax-equivalent net interest margin accounted for 9 basis points of the margin for the third quarter of 2016 as compared to 17 basis points for the second quarter of 2016. ● Non-interest income for the three months ended September 30, 2016 increased $72 thousand from the second quarter of 2016. The relatively small increase was related to increases of $311 thousand and $89 thousand in other operating income and gain on sale of loans, respectively, which were offset by a decrease of $331 thousand in fees for wealth management services. The increase in other operating income was largely related to the $237 thousand income recognized as the result of the early pay-off, in full, of a purchased credit-impaired loan which had been discounted at acquisition. The decrease in fees for wealth management services was primarily related to fees for tax services billed in the second quarter of 2016 which did not reoccur in the third quarter. ● Non-interest expense for the three months ended September 30, 2016 decreased $782 thousand, to $25.5 million, as compared to $26.3 million for the second quarter of 2016. The primary contributors to the decrease in noninterest expense during the third quarter were decreases of $576 thousand in salaries and wages, related to reductions in variable compensation accruals, and a decrease of $570 thousand in impairment of MSRs, whose values have stabilized since the impairment recorded in the second quarter of 2016. These decreases in noninterest expense were offset by a $463 thousand increase in other operating expenses, which was largely related to changes in value of deferred compensation liability accounts. 3 ● For the three months ended September 30, 2016, net loan and lease charge-offs totaled $704 thousand, as compared to $254 thousand for the second quarter of 2016. The Provision for the three months ended September 30, 2016 was $1.4 million, as compared to $445 thousand for the second quarter of 2016. The increased loan volume, along with the increased net charge-offs, necessitated the $967 thousand increase in Provision to bring the allowance for loan and lease losses (the “Allowance”) to the appropriate level. ● Income tax expense for the third quarter of 2016 decreased by $464 thousand as compared to the second quarter of 2016. The reduction in the income tax rate from 35.1% to 31.7% from the second to third quarter of 2016 was the result of the early adoption of FASB Accounting Standards Update (ASU) 2016-09, “Improvements to Employee Share-Based Payment Accounting”. ASU 2016-09 was adopted using a modified retrospective approach, in which the excess tax benefits related to the vesting of employee stock-based compensation are recorded through earnings in the 2016 period in which they occurred. Accordingly, the excess tax benefits recognized in earnings for the first, second and third quarter of 2016 were $47 thousand, $13 thousand and $385 thousand, respectively. The amounts shown in the first and second quarter income statements and balance sheets in the schedules accompanying this earnings release have been adjusted from the amounts previously reported in the earnings releases for first and second quarters of 2016. Prior to the adoption of ASU 2016-09, excess tax benefits associated with employee stock-based compensation were recorded directly to equity, as a component of additional paid-in capital (“APIC”). Accumulated excess tax benefit recorded in APIC for periods prior to 2016 has been reclassified to retained earnings as of January 1, 2016. Results of Operations – Third Quarter 201 6 Compared to Third Quarter 201 5 ● Net income for the three months ended September 30, 2016 was $9.4 million, or $0.55 diluted earnings per share, as compared to $7.5 million, or $0.42 diluted earnings per share for the same period in 2015. Contributing to the increase in net income was a $1.9 million increase in net interest income, a $1.0 million reduction in due diligence, merger-related and merger integration costs, and a $300 thousand increase in gain on sale of loans. Partially offsetting these improvements was a $646 thousand increase in other operating expense, a $680 thousand increase in salaries and wages and a $242 thousand increase in Pennsylvania bank shares tax. In addition to the effect of the increased net income, the $0.13 increase in diluted earnings per share was also impacted by the 456,300 shares of Corporation stock repurchased between September 30, 2015 and September 30, 2016 under the stock repurchase program announced on August 6, 2015. 4 ● Net interest income for the three months ended September 30, 2016 was $26.7 million, an increase of $1.9 million, or 7.6%, from $24.8 million for the same period in 2015. The increase in net interest income was primarily related to the growth in average loan balances between the periods. Average loans and leases for the three months ended September 30, 2016 increased by $285.3 million from the same period in 2015. The increase in average loan balances was offset by a 15 basis point decrease in tax-equivalent yield earned on loans and leases. The net effect of the yield decrease and volume increase on average loans and leases was a $2.3 million increase in tax-equivalent interest income on loans. Partially offsetting the increase in average loans was an $84.7 million increase in average interest-bearing deposits accompanied by a 10 basis point increase in rate paid on deposits. ● The tax-equivalent net interest margin of 3.71% for the three months ended September 30, 2016 was a 6 basis point increase from the same period in 2015. The primary reason for the improvement in the margin was the shift in earning assets from low-yielding interest-earning deposits with banks, to much higher yielding loans and investment securities. ● Non-interest income for the three months ended September 30, 2016 increased $542 thousand as compared to the same period in 2015. Contributing to this increase was a $397 thousand increase in other operating income, partially related to the $504 thousand income recognized on deferred compensation trusts, $237 thousand resulting from the pay-off, in full, of a purchased credit-impaired loan which had been recorded at a discount and a $300 thousand increase in gain on sale of loans. Partially offsetting these increases was a $179 thousand decrease in insurance revenues between periods. 5 ● Non-interest expense for the three months ended September 30, 2016 increased $74 thousand, as compared to the same period in 2015. Increases in salaries and wages and other operating expenses of $680 thousand and $646 thousand, respectively, were partially offset by a decrease of $1.0 million in due diligence, merger-related and merger integration expenses. The increase in salaries and wages was related to annual salary increases, new staff additions, and increases in incentive compensation. The increase in other operating expenses was primarily related to a $576 thousand increase in the deferred compensation liability. This increase in the deferred compensation liability is offset by earnings associated with the deferred compensation trusts discussed in the non-interest income section above. ● The Provision for the three months ended September 30, 2016 of $1.4 million was a $212 thousand increase from the same period in 2015. Net loan and lease charge-offs for the third quarter of 2016 increased by $480 thousand from the same period in 2015. Financial Condition – September 30 , 201 6 Compared to December 31, 201 5 ● Total portfolio loans and leases of $2.49 billion as of September 30, 2016 increased by $224.4 million, or 9.9%, from December31, 2015. Loan growth was concentrated in the commercial mortgage, commercial and industrial, and construction categories, which increased $125.4 million, $41.0 million and $42.8 million, respectively, since December 31, 2015. ● The Allowance as of September 30, 2016 was $17.7 million, or 0.71% of portfolio loans as compared to $15.9 million, or 0.70% of portfolio loans and leases, as of December31, 2015. In addition to the ratio of Allowance to portfolio loans, management also calculates two non-GAAP measures: the Allowance as a percentage of originated loans and leases, which was 0.81% as of September 30, 2016, as compared to 0.84% as of December 31, 2015, and the Allowance plus the remaining loan mark as a percentage of gross loans, which was 1.24% as of September 30, 2016, as compared to 1.44% as of December 31, 2015. A reconciliation of these and other non-GAAP to GAAP performance measures is included in the appendix to this earnings release. 6 ● Available for sale investment securities as of September 30, 2016 were $366.9 million, an increase of $17.9 million from December 31, 2015. Increases of $47.8 million in mortgage-related securities were partially offset by decreases of $24.9 million in U.S. government securities and $4.7 million in municipal obligations. ● Total assets as of September 30, 2016 were $3.17 billion, an increase of $143.1 million from December31, 2015. Increases in loans and leases and available for sale investment securities were partially offset by reductions in interest-bearing deposits with banks, which decreased by $94.5 million. ● Wealth assets under management, administration, supervision and brokerage totaled $9.97 billion as of September 30, 2016, an increase of $1.60 billion, or 19.2%, from December 31, 2015. Despite this growth in assets, income related to these services did not grow proportionately, as a larger percentage of the portfolio was comprised of assets held in lower-yielding fixed-fee accounts. As in prior quarters, the proportion of balances in wealth accounts whose fees are tied to their asset values is decreasing relative to that of fixed-fee accounts. The growth in balances in the market-based accounts, which has resulted from solid new business development and strong account retention, was offset by the normal attrition of funds from these accounts, primarily through beneficiary spending. Additionally, much of the growth in wealth assets during the third quarter of 2016 was experienced in September and, as such, has not impacted the fee revenue line since account billings for the prospective period are based on quarter-end asset balances. ● Deposits of $2.48 billion as of September 30, 2016 increased $225.2 million from December31, 2015. Noninterest-bearing deposits increased by $91.3 million, retail time deposits and savings deposits increased by $80.3 million and $41.1 million, respectively, and wholesale time deposits increased by $45.9 million. These increases were partially offset by a combined $30.4 million decrease in money market and NOW accounts. ● The capital ratios for the Bank and the Corporation, as of September 30, 2016, as shown in the attached tables, indicate levels well above the regulatory minimum to be considered “well capitalized.” At the Bank level, all capital ratios have increased from their June 30, 2016 levels, primarily due to increases in retained earnings, other comprehensive income and the $15.0 million capital infusion received from the Corporation in the first quarter of 2016. At the Corporation level, most capital levels remain below their December 31, 2015 levels largely due to asset growth. 7 FORWARD LOOKING STATEMENTS AND SAFE HARBOR This press release contains statements which, to the extent that they are not recitations of historical fact may constitute forward-looking statements for purposes of the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended. Such forward-looking statements may include financial and other projections as well as statements regarding the Corporation’s future plans, objectives, performance, revenues, growth, profits, operating expenses or the Corporation’s underlying assumptions. The words “may,” “would,” “should,” “could,” “will,” “likely,” “possibly,” “expect,” “anticipate,” “intend,” “indicate,” “estimate,” “target,” “potentially,” “promising,” “probably,” “outlook,” “predict,” “contemplate,” “continue,” “plan,” “forecast,” “project,” “are optimistic,” “are looking,” “are looking forward” and “believe” or other similar words and phrases may identify forward-looking statements. Persons reading this press release are cautioned that such statements are only predictions, and that the Corporation’s actual future results or performance may be materially different. Such forward-looking statements involve known and unknown risks and uncertainties. A number of factors, many of which are beyond the Corporation's control, could cause our actual results, events or developments, or industry results, to be materially different from any future results, events or developments expressed, implied or anticipated by such forward-looking statements, and so our business and financial condition and results of operations could be materially and adversely affected. Such factors include, among others, that the integration of acquired businesses with the Corporation’s may take longer than anticipated or be more costly to complete and that the anticipated benefits, including any anticipated cost savings or strategic gains may be significantly harder to achieve or take longer than anticipated or may not be achieved, our need for capital, our ability to control operating costs and expenses, and to manage loan and lease delinquency rates; the credit risks of lending activities and overall quality of the composition of our loan, lease and securities portfolio; the impact of economic conditions, consumer and business spending habits, and real estate market conditions on our business and in our market area; changes in the levels of general interest rates, deposit interest rates, or net interest margin and funding sources; changes in banking regulations and policies and the possibility that any banking agency approvals we might require for certain activities will not be obtained in a timely manner or at all or will be conditioned in a manner that would impair our ability to implement our business plans; changes in accounting policies and practices; the inability of key third-party providers to perform their obligations to us; our ability to attract and retain key personnel; competition in our marketplace; war or terrorist activities; material differences in the actual financial results, cost savings and revenue enhancements associated with our acquisitions; and other factors as described in our securities filings. All forward-looking statements and information set forth herein are based on management’s current beliefs and assumptions as of the date hereof and speak only as of the date they are made. The Corporation does not undertake to update forward-looking statements. For a complete discussion of the assumptions, risks and uncertainties related to our business, you are encouraged to review our filings with the Securities and Exchange Commission, including our most recent Annual Report on Form 10-K, as updated by our quarterly or other reports subsequently filed with the SEC. # 8 Bryn Mawr Bank Corporation Summary Financial Information (unaudited) (dollars in thousands, except per share data) As of or For the Three Months Ended For the Nine Months Ended September 30, June 30, March 31, December 31, September 30, September 30, September 30, Consolidated Balance Sheet (selected items) Interest-bearing deposits with banks $ 30,118 $ 20,481 $ 33,954 $ 124,615 $ 100,980 Investment securities (AFS, HTM and Trading) 373,508 371,906 369,461 352,916 344,872 Loans held for sale 11,506 11,882 7,807 8,987 8,721 Portfolio loans and leases 2,493,357 2,423,821 2,378,841 2,268,988 2,228,764 Allowance for loan and lease losses ("ALLL") Goodwill and other intangible assets 126,000 126,888 127,777 128,668 129,694 Total assets 3,174,080 3,090,090 3,058,247 3,030,997 2,952,742 Deposits - interest-bearing 1,759,862 1,720,477 1,700,550 1,626,041 1,634,237 Deposits - non-interest-bearing 718,015 689,214 643,492 626,684 605,607 Short-term borrowings 50,065 19,119 37,010 94,167 24,264 Long-term FHLB advances and other borrowings 204,772 224,802 249,832 254,863 254,893 Subordinated notes 29,518 29,505 29,491 29,479 29,466 Total liabilities 2,795,621 2,717,623 2,693,070 2,665,286 2,584,587 Shareholders' equity 378,459 372,467 365,177 365,711 368,155 Average Balance Sheet (selected items) Interest-bearing deposits with banks $ 33,532 $ 44,950 $ 39,050 $ 90,832 $ 165,723 $ 39,157 $ 184,689 Investment securities (AFS, HTM and Trading) 373,616 371,153 360,957 354,239 356,028 368,594 367,302 Loans held for sale 12,887 7,844 5,481 7,531 10,527 8,752 6,936 Portfolio loans and leases 2,464,085 2,404,799 2,303,103 2,240,189 2,181,125 2,390,931 2,124,342 Total interest-earning assets 2,884,120 2,828,746 2,708,591 2,692,791 2,713,403 2,807,434 2,683,269 Goodwill and intangible assets 126,505 127,402 128,296 129,292 130,241 127,398 127,806 Total assets 3,142,019 3,089,953 2,973,148 2,959,011 2,981,308 3,068,643 2,936,953 Deposits - interest-bearing 1,729,689 1,717,252 1,633,651 1,611,574 1,644,976 1,693,663 1,644,632 Short-term borrowings 40,966 32,328 34,158 26,092 28,166 35,836 39,352 Long-term FHLB advances and other borrowings 218,920 236,248 250,015 254,880 248,606 235,002 254,810 Subordinated notes 29,509 29,496 29,482 29,471 18,190 29,496 6,130 Total interest-bearing liabilities 2,019,084 2,015,324 1,947,306 1,922,017 1,939,938 1,993,997 1,944,924 Total liabilities 2,769,065 2,723,838 2,612,276 2,593,651 2,604,704 2,701,973 2,561,258 Shareholders' equity 372,954 366,115 360,872 365,360 376,604 366,669 375,695 9 Bryn Mawr Bank Corporation Summary Financial Information (unaudited) (dollars in thousands, except per share data) As of or For the Three Months Ended For the Nine Months Ended September 30, 2016 June 30, March 31, December 31, September 30, 2015 September 30, 2016 September 30, 2015 Income Statement Net interest income $ 26,717 $ 26,627 $ 25,902 $ 25,429 $ 24,833 $ 79,246 $ 74,698 Provision for loan and lease losses 1,412 445 1,410 1,777 1,200 3,267 2,619 Noninterest income 13,892 13,820 13,208 13,668 13,350 40,920 42,292 Noninterest expense 25,477 26,259 25,051 46,951 25,403 76,787 78,814 Income tax expense (benefit) 4,346 4,810 4,328 ) 4,084 13,484 12,448 Net income (loss) 9,374 8,933 8,321 ) 7,496 26,628 23,109 Basic earnings per share 0.56 0.53 0.49 ) 0.43 1.58 1.31 Diluted earnings per share 0.55 0.52 0.49 ) 0.42 1.57 1.29 Net income (core) (1) 9,392 8,961 8,331 7,506 8,241 26,684 26,008 Basic earnings per share (core) (1) 0.56 0.53 0.49 0.44 0.47 1.58 1.48 Diluted earnings per share (core) (1) 0.55 0.53 0.49 0.44 0.46 1.57 1.45 Cash dividends paid per share 0.21 0.20 0.20 0.20 0.20 0.61 0.58 Profitability Indicators Return on average assets % % % -0.86 % Return on average equity % % % -7.00 % Return on tangible equity(1) % % % -9.36 % Tax-equivalent net interest margin % Efficiency ratio(1) % Mortgage Banking Information Mortgage loans originated $ 84,885 $ 64,893 $ 51,532 $ 55,867 $ 76,169 $ 201,310 $ 175,182 Residential mortgage loans sold - servicing retained 40,462 26,944 25,965 24,063 30,515 93,371 83,288 Residential mortgage loans sold - servicing released 10,522 5,278 2,397 7,150 10,579 18,197 22,480 Total residential mortgage loans sold $ 50,984 $ 32,222 $ 28,362 $ 31,213 $ 41,094 $ 111,568 $ 105,768 Residential mortgage loans serviced for others $ 618,134 $ 610,418 $ 605,366 $ 601,939 $ 601,999 Share Data Closing share price $ 31.99 $ 29.20 $ 25.73 $ 28.72 $ 31.07 Book value per common share $ 22.08 $ 21.76 $ 21.48 $ 21.40 $ 21.94 Tangible book value per common share $ 14.94 $ 14.60 $ 14.13 $ 13.89 $ 13.89 Price / book value % Price / tangible book value % Weighted average diluted shares outstanding 17,072,358 17,027,419 16,883,364 17,129,234 17,834,298 16,994,455 17,930,420 Shares outstanding, end of period 16,893,878 16,824,564 16,801,801 17,071,523 17,166,323 Wealth Management Information: Wealth assets under mgmt, administration, supervision and brokerage (2) $ 9,969,745 $ 9,632,521 $ 9,281,743 $ 8,364,805 $ 8,218,276 Fees for wealth management services $ 9,100 $ 9,431 $ 8,832 $ 8,995 $ 9,194 10 Bryn Mawr Bank Corporation Summary Financial Information (unaudited) (dollars in thousands, except per share data) As of or For the Three Months Ended For the Nine Months Ended September 30, 2016 June 30, March 31, December 31, September 30, 2015 September 30, 2016 September 30, 2015 Capital Ratios Bryn Mawr Trust Company Tier I capital to risk weighted assets ("RWA") % Total (Tier II) capital to RWA % Tier I leverage ratio % Tangible equity ratio (1) % Common equity Tier I capital to RWA % Bryn Mawr Bank Corporation Tier I capital to RWA % Total (Tier II) capital to RWA % Tier I leverage ratio % Tangible equity ratio (1) % Common equity Tier I capital to RWA % Asset Quality Indicators Net loan and lease charge-offs ("NCO"s) $ 704 $ 254 $ 422 $ 1,855 $ 224 $ 1,380 $ 1,270 Nonperforming loans and leases ("NPL"s) $ 9,883 $ 9,617 $ 9,636 $ 10,244 $ 12,315 Other real estate owned ("OREO") 867 784 756 2,638 1,010 Total nonperforming assets ("NPA"s) $ 10,750 $ 10,401 $ 10,392 $ 12,882 $ 13,325 Nonperforming loans and leases 30 or more days past due $ 4,339 $ 5,599 $ 6,193 $ 5,678 $ 8,854 Performing loans and leases 30 to 89 days past due 2,491 3,564 6,296 5,601 4,960 Performing loans and leases 90 or more days past due - Total delinquent loans and leases $ 6,830 $ 9,163 $ 12,489 $ 11,279 $ 13,814 Delinquent loans and leases to total loans and leases % Delinquent performing loans and leases to total loans and leases % NCOs / average loans and leases (annualized) % NPLs / total portfolio loans and leases % NPAs / total loans and leases and OREO % ALLL / NPLs % ALLL / portfolio loans % ALLL on originated loans and leases / Originated loans and leases (1) % (Total Allowance + Loan mark) / Total Gross portfolio loans and leases (1) % Troubled debt restructurings ("TDR"s) included in NPLs $ 1,680 $ 1,779 $ 1,756 $ 1,935 $ 3,711 TDRs in compliance with modified terms 6,305 4,984 4,893 4,880 4,062 Total TDRs $ 7,985 $ 6,763 $ 6,649 $ 6,815 $ 7,773 Non-GAAP measure - see Appendix for Non-GAAP to GAAP reconciliation. Brokerage assets represent assets held at a registered broker dealer under a clearing agreement. 11 Bryn Mawr Bank Corporation Detailed Balance Sheets (unaudited) (dollars in thousands) September 30, June 30, March 31, December 31, September 30, Assets Cash and due from banks $ 18,905 $ 13,710 $ 15,594 $ 18,452 $ 17,161 Interest-bearing deposits with banks 30,118 20,481 33,954 124,615 100,980 Cash and cash equivalents 49,023 34,191 49,548 143,067 118,141 Investment securities, available for sale 366,910 365,470 365,819 348,966 341,421 Investment securities, held to maturity 2,896 2,915 - - - Investment securities, trading 3,702 3,521 3,642 3,950 3,451 Loans held for sale 11,506 11,882 7,807 8,987 8,721 Portfolio loans and leases, originated 2,176,549 2,090,070 2,015,683 1,883,869 1,804,834 Portfolio loans and leases, acquired 316,808 333,751 363,158 385,119 423,930 Total portfolio loans and leases 2,493,357 2,423,821 2,378,841 2,268,988 2,228,764 Less: Allowance for losses on originated loan and leases ) Less: Allowance for losses on acquired loan and leases ) ) ) - ) Total allowance for loan and lease losses ) Net portfolio loans and leases 2,475,613 2,406,785 2,361,996 2,253,131 2,212,829 Premises and equipment 42,559 43,607 44,712 45,339 44,370 Accrued interest receivable 8,066 8,144 8,205 7,869 7,744 Mortgage servicing rights 4,793 4,646 5,182 5,142 5,031 Bank owned life insurance 39,055 38,836 38,616 38,371 38,157 Federal Home Loan Bank ("FHLB") stock 13,185 10,618 12,142 12,942 11,742 Goodwill 104,765 104,765 104,765 104,765 104,338 Intangible assets 21,235 22,123 23,012 23,903 25,356 Other investments 9,121 8,722 8,487 9,460 9,499 Other assets 21,651 23,865 24,314 25,105 21,942 Total assets $ 3,174,080 $ 3,090,090 $ 3,058,247 $ 3,030,997 $ 2,952,742 Liabilities Deposits Noninterest-bearing $ 718,015 $ 689,214 $ 643,492 $ 626,684 $ 605,607 Interest-bearing 1,759,862 1,720,477 1,700,550 1,626,041 1,634,237 Total deposits 2,477,877 2,409,691 2,344,042 2,252,725 2,239,844 Short-term borrowings 50,065 19,119 37,010 94,167 24,264 Long-term FHLB advances and other borrowings 204,772 224,802 249,832 254,863 254,893 Subordinated notes 29,518 29,505 29,491 29,479 29,466 Accrued interest payable 1,854 1,846 1,294 1,851 1,444 Other liabilities 31,535 32,660 31,401 32,201 34,676 Total liabilities 2,795,621 2,717,623 2,693,070 2,665,286 2,584,587 Shareholders' equity Common stock 21,064 20,972 20,949 20,931 20,854 Paid-in capital in excess of par value 227,708 230,298 229,432 228,814 226,980 Less: common stock held in treasury, at cost ) Accumulated other comprehensive income (loss), net of tax 2,128 2,488 1,502 ) ) Retained earnings 194,454 184,909 179,434 174,522 184,361 Total shareholders equity 378,459 372,467 365,177 365,711 368,155 Total liabilities and shareholders' equity $ 3,174,080 $ 3,090,090 $ 3,058,247 $ 3,030,997 $ 2,952,742 12 Bryn Mawr Bank Corporation Supplemental Balance Sheet Information (unaudited) (dollars in thousands) Portfolio Loans and Leases as of September 30, June 30, March 31, December 31, September 30, Commercial mortgages $ 1,089,621 $ 1,055,934 $ 1,044,415 $ 964,259 $ 971,983 Home equity loans and lines 206,578 202,989 205,896 209,473 212,258 Residential mortgages 418,408 414,863 412,006 406,404 399,730 Construction 133,269 133,313 119,193 90,421 82,820 Total real estate loans 1,847,876 1,807,099 1,781,510 1,670,557 1,666,791 Commercial & Industrial 565,497 538,684 523,053 524,515 488,977 Consumer 23,717 21,561 21,427 22,129 22,350 Leases 56,267 56,477 52,851 51,787 50,646 Total non-real estate loans and leases 645,481 616,722 597,331 598,431 561,973 Total portfolio loans and leases $ 2,493,357 $ 2,423,821 $ 2,378,841 $ 2,268,988 $ 2,228,764 Nonperforming Loans and Leases as of September 30, June 30, March 31, December 31, September 30, Commercial mortgages $ 139 $ 139 $ 872 $ 829 $ 931 Home equity loans and lines 2,827 3,011 1,953 2,027 1,661 Residential mortgages 2,845 2,909 2,923 3,212 5,249 Construction - - 12 34 34 Total nonperforming real estate loans 5,811 6,059 5,760 6,102 7,875 Commercial & Industrial 3,960 3,457 3,822 4,133 4,337 Consumer 2 4 - - 2 Leases 110 97 54 9 101 Total nonperforming non-real estate loans and leases 4,072 3,558 3,876 4,142 4,440 Total nonperforming portfolio loans and leases $ 9,883 $ 9,617 $ 9,636 $ 10,244 $ 12,315 Net Loan and Lease Charge-Offs (Recoveries) for the Three Months Ended September 30, June 30, March 31, December 31, September 30, Commercial mortgage $ (4 ) $ (3 ) $ 107 $ (4 ) $ - Home equity loans and lines 375 11 71 561 ) Residential 2 262 ) 239 11 Construction - ) - (1 ) (1 ) Total net charge-offs (recoveries) of real estate loans 373 208 143 795 ) Commercial & Industrial 95 ) 25 902 38 Consumer 58 30 20 55 26 Leases 178 60 234 103 171 Total net charge-offs of non-real estate loans and leases 331 46 279 1,060 235 Total net charge-offs $ 704 $ 254 $ 422 $ 1,855 $ 224 13 Bryn Mawr Bank Corporation Supplemental Balance Sheet Information (unaudited) (dollars in thousands) Investment Securities Available for Sale, at Fair Value September 30, June 30, March 31, December 31, September 30, U.S. Treasury securities $ 101 $ 102 $ 102 $ 101 $ 102 Obligations of the U.S. Government and agencies 76,598 86,134 96,080 101,495 91,639 State & political subdivisions - tax-free 36,735 39,047 39,502 41,442 43,388 State & political subdivisions - taxable 529 532 1,093 524 742 Mortgage-backed securities 184,919 186,354 183,127 158,689 155,509 Collateralized mortgage obligations 51,344 36,702 29,106 29,799 32,953 Other debt securities 1,450 1,450 1,700 1,691 1,896 Bond mutual funds 11,847 11,774 11,725 11,810 11,798 Other investments 3,387 3,375 3,384 3,415 3,394 Total $ 366,910 $ 365,470 $ 365,819 $ 348,966 $ 341,421 Unrealized Gain (Loss) on Investment Securities Available for Sale September 30, June 30, March 31, December 31, September 30, U.S. Treasury securities $ - $ 1 $ 1 $ - $ 1 Obligations of the U.S. Government and agencies 946 1,183 984 153 712 State & political subdivisions - tax-free 131 240 173 75 153 State & political subdivisions - taxable 5 8 18 (1 ) 2 Mortgage-backed securities 3,801 3,958 3,026 1,267 2,591 Collateralized mortgage obligations 253 496 330 43 339 Other debt securities - - - (9 ) (4 ) Bond mutual funds ) Other investments 34 ) Total $ 5,061 $ 5,638 $ 4,146 $ 1,190 $ 3,443 Deposits September 30, June 30, March 31, December 31, September 30, Interest-bearing deposits: Interest-bearing checking $ 333,055 $ 333,425 $ 335,240 $ 338,861 $ 330,683 Money market 725,116 718,144 773,637 749,726 748,983 Savings 228,391 217,877 190,477 187,299 192,995 Wholesale non-maturity deposits 64,664 58,690 62,454 67,717 65,636 Wholesale time deposits 99,052 113,274 131,145 53,185 57,671 Retail time deposits 309,584 279,067 207,597 229,253 238,269 Total interest-bearing deposits 1,759,862 1,720,477 1,700,550 1,626,041 1,634,237 Noninterest-bearing deposits 718,015 689,214 643,492 626,684 605,607 Total deposits $ 2,477,877 $ 2,409,691 $ 2,344,042 $ 2,252,725 $ 2,239,844 14 Bryn Mawr Bank Corporation Detailed Income Statements (unaudited) (dollars in thousands, except per share data) For the Three Months Ended For the Nine Months Ended September 30, 2016 June 30, March 31, December 31, 2015 September 30, 2015 September 30, 2016 September 30, 2015 Interest income: Interest and fees on loans and leases $ 27,931 $ 27,679 $ 26,696 $ 26,080 $ 25,620 $ 82,306 $ 76,352 Interest on cash and cash equivalents 27 42 46 63 107 115 346 Interest on investment securities: 1,556 1,565 1,527 1,623 1,302 4,648 4,078 Total interest income 29,514 29,286 28,269 27,766 27,029 87,069 80,776 Interest expense: Interest on deposits 1,575 1,402 1,076 1,046 1,076 4,053 3,166 Interest on short-term borrowings 34 20 17 9 8 71 39 Interest on FHLB advances and other borrowings 818 867 908 912 881 2,593 2,642 Interest on subordinated notes 370 370 366 370 231 1,106 231 Total interest expense 2,797 2,659 2,367 2,337 2,196 7,823 6,078 Net interest income 26,717 26,627 25,902 25,429 24,833 79,246 74,698 Provision for loan and lease losses (the "Provision") 1,412 445 1,410 1,777 1,200 3,267 2,619 Net interest income after Provision 25,305 26,182 24,492 23,652 23,633 75,979 72,079 Noninterest income: Fees for wealth management services 9,100 9,431 8,832 8,995 9,194 27,363 27,899 Insurance revenue 886 845 1,276 842 1,065 3,007 2,903 Service charges on deposits 688 713 702 742 721 2,103 2,185 Loan servicing and other fees 497 539 492 502 397 1,528 1,585 Net gain on sale of loans 985 896 760 751 685 2,641 2,271 Net (loss) gain on sale of investment securities available for sale ) ) ) 58 60 ) 873 Net (loss) gain on sale of other real estate owned - - ) 33 - ) 90 Dividends on FHLB and FRB stocks 277 263 214 330 138 754 1,052 Other operating income 1,487 1,176 1,023 1,415 1,090 3,686 3,434 Total noninterest income 13,892 13,820 13,208 13,668 13,350 40,920 42,292 Noninterest expense: Salaries and wages 11,621 12,197 11,738 11,700 10,941 35,556 32,875 Employee benefits 2,420 2,436 2,485 2,268 2,590 7,341 7,937 Loss on pension termination - - - 17,377 - - - Occupancy and bank premises 2,349 2,367 2,488 2,474 2,557 7,204 7,831 Branch lease termination expense - - - 929 - - - Furniture, fixtures and equipment 1,837 1,895 1,919 2,129 1,712 5,651 4,712 Advertising 334 372 284 656 410 990 1,446 Amortization of intangible assets 888 889 891 937 953 2,668 2,890 Impairment of intangible assets - - - 387 - - - Impairment (recovery) of mortgage servicing rights ("MSRs") 29 599 83 ) 36 711 87 Due diligence, merger-related and merger integration expenses - - - 1,860 1,015 - 4,810 Professional fees 937 946 813 1,010 843 2,696 2,343 Pennsylvania bank shares tax 675 640 638 ) 433 1,953 1,299 Information technology 881 875 1,048 874 1,053 2,804 2,569 Other operating expenses 3,506 3,043 2,664 4,413 2,860 9,213 10,015 Total noninterest expense 25,477 26,259 25,051 46,951 25,403 76,787 78,814 Income (loss) before income taxes 13,720 13,743 12,649 ) 11,580 40,112 35,557 Income tax expense (benefit) 4,346 4,810 4,328 ) 4,084 13,484 12,448 Net income (loss) $ 9,374 $ 8,933 $ 8,321 $ ) $ 7,496 $ 26,628 $ 23,109 Per share data: Weighted average shares outstanding 16,860,727 16,812,219 16,848,202 17,129,234 17,572,421 16,840,457 17,610,353 Dilutive common shares 211,631 215,200 35,162 - 261,877 153,998 320,067 Adjusted weighted average diluted shares 17,072,358 17,027,419 16,883,364 17,129,234 17,834,298 16,994,455 17,930,420 Basic earnings (loss) per common share $ 0.56 $ 0.53 $ 0.49 $ ) $ 0.43 $ 1.58 $ 1.31 Diluted earnings (loss) per common share $ 0.55 $ 0.52 $ 0.49 $ ) $ 0.42 $ 1.57 $ 1.29 Dividend declared per share $ 0.21 $ 0.20 $ 0.20 $ 0.20 $ 0.20 $ 0.61 $ 0.58 Effective tax rate % 15 Bryn Mawr Bank Corporation Tax-Equivalent Net Interest Margin (unaudited) (dollars in thousands, except per share data) For The Three Months Ended For The Nine Months Ended September 30, 2016 June 30, 2016 March 31, 2016 December 31, 2015 September 30, 2015 September 30, 2016 September 30, 2015 (dollars in thousands) Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Average Balance Interest Income/ Expense Average Rates Earned/ Paid Assets: Interest-bearing deposits with other banks $ 33,532 $ 27 % $ 44,950 $ 42 % $ 39,050 $ 46 % $ 90,832 $ 63 % $ 165,723 $ 107 % $ 39,157 $ 115 % $ 184,689 $ 346 % Investment securities - available for sale: Taxable 329,293 1,423 % 325,893 1,433 % 316,353 1,397 % 307,524 1,432 % 310,582 1,172 % 323,866 4,263 % 318,510 3,691 % Tax-exempt 37,893 189 % 39,193 187 % 40,658 191 % 43,144 195 % 41,424 186 % 39,243 567 % 37,871 546 % Total investment securities - available for sale 367,186 1,612 % 365,086 1,620 % 357,011 1,588 % 350,668 1,627 % 352,006 1,358 % 363,109 4,830 % 356,381 4,237 % Investment securities - held to maturity 2,907 6 % 2,427 4 % - % - - 1,782 4 % - - Investment securities - trading 3,523 2 % 3,640 2 % 3,946 2 % 3,571 60 % 4,022 5 % 3,703 2 % 3,985 21 % Loans and leases * 2,476,972 28,032 % 2,412,643 27,761 % 2,308,584 26,778 % 2,247,720 26,158 % 2,191,652 25,698 % 2,399,683 82,571 % 2,131,278 76,548 % Total interest-earning assets 2,884,120 29,679 % 2,828,746 29,429 % 2,708,591 28,414 % 2,692,791 27,908 % 2,713,403 27,168 % 2,807,434 87,522 % 2,676,333 81,152 % Cash and due from banks 16,228 16,413 16,501 18,005 17,160 16,380 17,484 Less: allowance for loan and lease losses ) Other assets 258,928 262,065 264,295 264,321 265,811 261,753 257,896 Total assets $ 3,142,019 $ 3,089,953 $ 2,973,148 $ 2,959,011 $ 2,981,308 $ 3,068,643 $ 2,936,953 Liabilities: Interest-bearing deposits: Savings, NOW and market rate deposits $ 1,286,404 $ 641 % $ 1,273,964 $ 589 % $ 1,279,630 $ 569 % $ 1,260,575 $ 565 % $ 1,260,529 $ 584 % $ 1,280,023 $ 1,799 % $ 1,245,857 $ 1,753 % Wholesale deposits 164,706 327 % 196,517 361 % 137,201 233 % 119,394 186 % 133,277 203 % 166,136 921 % 134,607 586 % Retail time deposits 278,579 607 % 246,771 452 % 216,820 274 % 231,605 295 % 251,170 289 % 247,504 1,333 % 264,168 827 % Total interest-bearing deposits 1,729,689 1,575 % 1,717,252 1,402 % 1,633,651 1,076 % 1,611,574 1,046 % 1,644,976 1,076 % 1,693,663 4,053 % 1,644,632 3,166 % Borrowings: Short-term borrowings 40,966 34 % 32,328 20 % 34,158 17 % 26,092 9 % 28,166 8 % 35,836 71 % 39,352 39 % Long-term FHLB advances and other borrowings 218,920 818 % 236,248 867 % 250,015 908 % 254,880 912 % 248,606 881 % 235,002 2,593 % 254,810 2,642 % Subordinated notes 29,509 370 % 29,496 370 % 29,482 366 % 29,471 370 % 18,190 231 % 29,496 1,106 % 6,130 231 % Total borrowings 289,395 1,222 % 298,072 1,257 % 313,655 1,291 % 310,443 1,291 % 294,962 1,120 % 300,334 3,770 % 300,292 2,912 % Total interest-bearing liabilities 2,019,084 2,797 % 2,015,324 2,659 % 1,947,306 2,367 % 1,922,017 2,337 % 1,939,938 2,196 % 1,993,997 7,823 % 1,944,924 6,078 % Noninterest-bearing deposits 716,581 675,710 631,047 634,969 625,547 674,601 580,356 Other liabilities 33,400 32,804 33,923 36,665 39,219 33,375 35,978 Total noninterest-bearing liabilities 749,981 708,514 664,970 671,634 664,766 707,976 616,334 Total liabilities 2,769,065 2,723,838 2,612,276 2,593,651 2,604,704 2,701,973 2,561,258 Shareholders' equity 372,954 366,115 360,872 365,360 376,604 366,669 375,695 Total liabilities and shareholders' equity $ 3,142,019 $ 3,089,953 $ 2,973,148 $ 2,959,011 $ 2,981,308 $ 3,068,642 $ 2,936,953 Interest income to earning assets % Net interest spread % Effect of noninterest-bearing sources % Tax-equivalent net interest margin $ 26,882 % $ 26,770 % $ 26,047 % $ 25,571 % $ 24,972 % $ 79,699 % $ 75,074 % Tax-equivalent adjustment $ 165 % $ 143 % $ 145 % $ 142 % $ 139 % $ 453 % $ 376 % Supplemental Information Regarding Accretion of Fair Value Marks Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Interest Income (Expense) Effect Effect on Yield or Rate Loans and leases $ 578 % $ 1,076 % $ 953 % $ 707 % $ 763 % $ 2,607 % $ 3,136 % Retail time deposits ) -0.04 % ) -0.10 % ) -0.20 % ) -0.21 % ) -0.30 % ) -0.11 % ) -0.32 % Short-term borrowings - % - % ) -0.14 % ) -0.53 % ) -0.49 % ) -0.04 % ) -0.35 % Long-term FHLB advances and other borrowings ) -0.05 % ) -0.05 % ) -0.05 % ) -0.05 % ) -0.05 % ) -0.05 % ) -0.05 % Net interest income from fair value marks $ 637 $ 1,167 $ 1,105 $ 895 $ 1,016 $ 2,909 $ 3,974 Purchase accounting effect on tax-equivalent margin % *Average loans and leases include portfolio loans and leases, and loans held for sale. Non-accrual loans are also included in the average loan and leases balances. 16 Bryn Mawr Bank Corporation Appendix - Non-GAAP to GAAP Reconciliations and Calculation of Non-GAAP Performance Measures (unaudited) (dollars in thousands, except per share data) Statement on Non-GAAP Measures: The Corporation believes the presentation of the following non-GAAP financial measures provides useful supplemental information that is essential to an investor’s proper understanding of the results of operations and financial condition of the Corporation. Management uses non-GAAP financial measures in its analysis of the Corporation’s performance. These non-GAAP measures should not be viewed as substitutes for the financial measures determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. As of or For the Three Months Ended As of or For the Nine Months Ended September 30, 2016 June 30, March 31, December 31, September 30, 2015 September 30, 2016 September 30, 2015 Reconciliation of Net Income to Net Income (core): Net income (loss) (a GAAP measure) $ 9,374 $ 8,933 $ 8,321 $ ) $ 7,496 $ 26,628 $ 23,109 Less : Tax-effected non-core noninterest income: Loss (gain) on sale of investment securities available for sale 18 28 10 ) ) 56 ) Add : Tax-effected non-core noninterest expense items: Loss on pension termination - - - 11,295 - - - Severance expense (Salaries and wages) - - - 142 124 - - Branch lease termination expense - - - 604 - - - Debt and swap prepayment penalty (Other operating expenses) - - - 397 - - 339 Impairment of intangible assets - - - 252 - - - Due diligence, merger-related and merger integration expenses - - - 1,209 660 - 3,127 Net income (core) (a non-GAAP measure) $ 9,392 $ 8,961 $ 8,331 $ 7,506 $ 8,241 $ 26,684 $ 26,008 Calculation of Basic and Diluted Earnings per Common Share (core): Weighted average common shares outstanding 16,860,727 16,812,219 16,848,202 17,129,234 17,572,421 16,840,457 17,630,263 Dilutive common shares 211,631 215,200 35,162 112,783 261,877 153,998 349,163 Adjusted weighted average diluted shares 17,072,358 17,027,419 16,883,364 17,242,017 17,834,298 16,994,455 17,979,426 Basic earnings per common share (core) (a non-GAAP measure) $ 0.56 $ 0.53 $ 0.49 $ 0.44 $ 0.47 $ 1.58 $ 1.48 Diluted earnings per common share (core) (a non-GAAP measure) $ 0.55 $ 0.53 $ 0.49 $ 0.44 $ 0.46 $ 1.57 $ 1.45 Calculation of Return on Average Tangible Equity: Net income (loss) $ 9,374 $ 8,933 $ 8,321 $ ) $ 7,496 $ 26,628 $ 23,109 Add : Tax-effected amortization and impairment of intangible assets 577 578 579 861 619 1,734 1,879 Net tangible income ( numerator ) $ 9,951 $ 9,511 $ 8,900 $ ) $ 8,115 $ 28,362 $ 24,988 Average shareholders' equity $ 372,954 $ 366,115 $ 360,872 $ 365,360 $ 376,604 $ 366,669 $ 375,695 Less : Average goodwill and intangible assets ) Net average tangible equity ( denominator ) $ 246,449 $ 238,713 $ 232,576 $ 236,068 $ 246,363 $ 239,271 $ 247,889 Return on tangible equity (a non-GAAP measure) % % % -9.23 % Calculation of Tangible Equity Ratio: Total shareholders' equity $ 378,459 $ 372,467 $ 365,177 $ 365,711 $ 368,155 Less : Goodwill and intangible assets ) Net tangible equity ( numerator ) $ 252,459 $ 245,579 $ 237,400 $ 237,043 $ 238,461 Total assets $ 3,174,080 $ 3,090,090 $ 3,058,247 $ 3,030,997 $ 2,952,742 Less : Goodwill and intangible assets ) Tangible assets ( denominator ) $ 3,048,080 $ 2,963,202 $ 2,930,470 $ 2,902,329 $ 2,823,048 Tangible equity ratio % 17 Bryn Mawr Bank Corporation Appendix - Non-GAAP to GAAP Reconciliations and Calculation of Non-GAAP Performance Measures (unaudited) (dollars in thousands, except per share data) Statement on Non-GAAP Measures: The Corporation believes the presentation of the following non-GAAP financial measures provides useful supplemental information that is essential to an investor’s proper understanding of the results of operations and financial condition of the Corporation. Management uses non-GAAP financial measures in its analysis of the Corporation’s performance. These non-GAAP measures should not be viewed as substitutes for the financial measures determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. As of or For the Three Months Ended As of or For the Nine Months Ended September 30, 2016 June 30, March 31, December 31, September 30, 2015 September 30, 2016 September 30, 2015 Calculation of Efficiency Ratio: Noninterest expense $ 25,477 $ 26,259 $ 25,051 $ 46,951 $ 25,403 $ 76,787 $ 78,814 Less : certain noninterest expense items*: Loss on pension termination - - - ) - - - Severance expense (Salaries and wages) - - - ) ) - - Branch lease termination expense - - - ) - - - Debt and swap prepayment penalty (Other operating expenses) - - - ) - - ) Amortization of intangibles ) Impairment of intangible assets - - - ) - - - Due diligence, merger-related and merger integration expenses - - - ) ) - ) Noninterest expense (adjusted) ( numerator ) $ 24,589 $ 25,370 $ 24,160 $ 24,631 $ 23,244 $ 74,119 $ 70,592 Noninterest income $ 13,892 $ 13,820 $ 13,208 $ 13,668 $ 13,350 $ 40,920 $ 42,292 Less : non-core noninterest income items: Loss (gain) on sale of investment securities available for sale 28 43 15 ) ) 86 ) Noninterest income (core) $ 13,920 $ 13,863 $ 13,223 $ 13,610 $ 13,290 $ 41,006 $ 41,420 Net interest income 26,717 26,627 25,902 25,429 24,833 79,246 74,698 Noninterest income (core) and net interest income ( denominator ) $ 40,637 $ 40,490 $ 39,125 $ 39,039 $ 38,123 $ 120,252 $ 116,118 Efficiency ratio % * In calculating the Corporation's efficiency ratio, which is used by Management to identify the cost of generating each dollar of core revenue, certain non-core income and expense items as well as the amortization of intangible assets, are excluded. Supplemental Loan and Allowance Information Used to Calculate Non-GAAP Measures Total Allowance $ 17,744 $ 17,036 $ 16,845 $ 15,857 $ 15,935 less: Allowance on acquired loans 28 28 28 - 35 Allowance on originated loans and leases $ 17,716 $ 17,008 $ 16,817 $ 15,857 $ 15,900 Total Allowance $ 17,744 $ 17,036 $ 16,845 $ 15,857 $ 15,935 Loan mark on acquired loans 13,391 14,566 15,930 17,108 18,179 Total Allowance + Loan mark $ 31,135 $ 31,602 $ 32,775 $ 32,965 $ 34,114 Total Portfolio loans and leases $ 2,493,357 $ 2,423,821 $ 2,378,841 $ 2,268,988 $ 2,228,764 less: Originated loans and leases 2,176,549 2,090,070 2,015,683 1,883,869 1,804,835 Net acquired loans $ 316,808 $ 333,751 $ 363,158 $ 385,119 $ 423,929 add: Loan mark on acquired loans 13,391 14,566 15,930 17,108 18,179 Gross acquired loans (excludes loan mark) $ 330,199 $ 348,317 $ 379,088 $ 402,227 $ 442,108 Originated loans and leases 2,176,549 2,090,070 2,015,683 1,883,869 1,804,835 Total Gross portfolio loans and leases $ 2,506,748 $ 2,438,387 $ 2,394,771 $ 2,286,096 $ 2,246,943 18
